Exhibit 10.35

 

SECOND AMENDMENT TO LEASE

 

THIS AMENDMENT, dated this 13th day of January, 2006, Calwest Industrial
Properties, LLC, (“Landlord”) and Natural Alternatives International, Inc.,
(“Tenant”), for the premises located in the City of Vista, County of San Diego,
State of California, commonly known as 1211-B&C and 1215 Park Center Drive (the
“Premises”).

 

W I T N E S S E T H :

 

WHEREAS, Landlord and Tenant entered into that certain Lease dated June 12,
2003, as amended by First Amendment to Lease dated December 21, 2004,
(hereinafter collectively referred to as the “Lease”); and

 

WHEREAS, Landlord and Tenant desire to amend the Lease as more fully set forth
below.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1. Definitions. Unless otherwise specifically set forth herein, all capitalized
terms herein shall have the same meaning as set forth in the Lease.

 

2. Tenant Improvement Allowance. The completion date of the Tenant’s Work for
1211-B Park Center Drive as stated in Section 12.d of Addendum to Lease shall be
extended to December 31, 2006.

 

3. Incorporation. Except as modified herein, all other terms and conditions of
the Lease between the parties above described, as attached hereto, shall
continue in full force and effect.

 

4. Limitation of Landlord’s Liability. Redress for any claims against Landlord
under this Amendment or under the Lease shall only be made against Landlord to
the extent of Landlord’s interest in the property to which the Premises are a
part. The obligations of Landlord under this Amendment and the Lease shall not
be personally binding on, nor shall any resort be had to the private properties
of, any of its trustees or board of directors and officers, as the case may be,
the general partners thereof or any beneficiaries, stockholders, employees or
agents of Landlord, or its investment manager.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed the Amendment as of the
day and year first written above.

 

LANDLORD:       TENANT: CALWEST INDUSTRIAL PROPERTIES, LLC, a California limited
liability company       NATURAL ALTERNATIVES INTERNATONAL, INC., a California
corporation By:  

RREEF MANAGEMENT COMPANY,

a Delaware corporation, Its Property Manager

            By:   /s/ Jill Shanahan       By:   /s/ Randell Weaver Name:   Jill
E. Shanahan       Name:   Randell Weaver Title:   Vice President       Title:  
President Dated:   1/31/06       Dated:   1/26/06